DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (Pub. No. US 2020/0219638) in view of Cantz et al. (Pub. No. US 2020/0303093) and Glew et al. (Pub. No. US 2016/0133355).
As to claim 1, Williams discloses a cable 100 (fig. 1) including a plurality of conductor wires 105A-G and a gap extrusion 110 positioned within a gap between the plurality of conductor wires, wherein the gap extrusion includes a non-symmetrical cross-sectional shape (figs. 1-3B).
However, Williams does not disclose an electric vehicle supply equipment (EVSE) assembly, comprising: a charger coupler; and a cable connected to the charger coupler, wherein the gap extrusion includes a completely solid structure.
Cantz discloses an electric vehicle supply equipment (EVSE) assembly (¶0115), comprising: a charger coupler 30 (fig. 9); and a cable 10 connected to the charger coupler and including a plurality of conductor wires 12a, 12b.

Williams discloses that the cable can include various types of cable subcomponents (¶0007-0010).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable of Williams have a charger couple in an electric vehicle supply equipment assembly as similarly taught by Cantz in order to charge an electric vehicle with a cable having a separator that facilities separating cable components and providing a desired overall cross-sectional shape or profile (¶0007-0008).
Williams discloses:
that conditional language, such as, among other, “can,” “could,” “might,” or “may,” unless specifically stated otherwise, or otherwise understood within the context as used, is generally intended to convey that certain embodiments could include, while other embodiments do not include, certain features, elements, and/or operations. Thus, such conditional language is not generally intended to imply that features, elements, and/or operations are in any way required for one or more embodiments or that one or more embodiments necessarily include logic for deciding, with or without user input or prompting, whether these features, elements, and/or operations are included or are to be performed in any particular embodiment (¶0082).  
Williams discloses that as desired, a separator may additionally include one or more longitudinally extending channels extending through a body portion of the separator and defining one or more internal cavities (¶0009; additionally, see abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the 
As to claim 2, Williams discloses that the cable includes an outer jacket 115 circumferentially disposed about the plurality of conductor wires.  
As to claim 3, Williams discloses that the outer jacket and the gap extrusion are both made from a thermoplastic elastomer (TPE) material (¶0066-0067).  
As to claim 4, Williams discloses that the outer jacket and the gap extrusion are made from the same TPE material (¶0066-0067).  
As to claim 5, Williams discloses that the gap extrusion extends along a rotated path about a central longitudinal axis to establish a helical orientation (¶0017).  
As to claim 6, Williams discloses that the helical orientation follows a twisted path of the gap (¶0017).  
As to claim 7, Williams discloses that the helical orientation includes a plurality of concave grooves, and further wherein each of the plurality of concave grooves extends between adjacent distal points of the gap extrusion (figs. 2A-3B).  
As to claim 8, Williams discloses that the gap extrusion extends lengthwise along a central longitudinal axis, a first axis bisects the gap extrusion along a first dimension of a cross-sectional slice of the gap extrusion, and a second axis bisects the gap extrusion along a second dimension of the cross-sectional slice of the gap extrusion (figs. 1-3B).  
As to claim 9, Williams discloses that the second axis is perpendicular to the first axis, and further wherein each of the first axis and the second axis is perpendicular to the central longitudinal axis (figs. 1-3B).  
As to claim 10, Williams discloses that the cross-sectional shape is non- symmetric about the first axis or the second axis (figs. 1-3B).  
As to claim 11, Williams discloses that the cross-sectional shape is non- symmetric about both the first axis and the second axis (figs. 1-3B).  
As to claim 12, Williams discloses that the gap extrusion includes a thermoplastic elastomer (TPE) material (¶0066).
As to claim 21, Williams does not disclose that the cross-sectional shape is non- symmetric about the first axis and symmetric about the second axis.  
Glew discloses a cross-sectional shape is non-symmetric about first axis and symmetric about a second axis (fig. 15, see below).

    PNG
    media_image1.png
    498
    512
    media_image1.png
    Greyscale

Williams discloses that the shape of the separator may facilitate incorporation of the plurality of cable subcomponents into a cable having a desired overall cross-sectional shape, such as circular cross-sectional shape (¶0007-0008, 0010, 0039).  It would have been obvious to In re Dailey, 149 USPQ 47 (CCPA 1976).  
As to claim 22, Williams does not disclose that the cross-sectional shape is symmetric about the first axis and non-symmetric about the second axis.  
Glew discloses a cross-sectional shape is symmetric about first axis and non-symmetric about a second axis (fig. 15, see above).
Williams discloses that the shape of the separator may facilitate incorporation of the plurality of cable subcomponents into a cable having a desired overall cross-sectional shape, such as circular cross-sectional shape (¶0007-0008, 0010, 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cross-sectional shape be symmetric about the first axis and non-symmetric about the second axis as similarly taught by Glew since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  
As to claim 23, Williams in view of Glew discloses that the gap extrusion fills an entirety of the gap (fig. 1 of Williams).  
As to claim 24, Williams discloses that each of the distal points extends to a pointed tip (fig. 2A-2D, 3A-3B).  
As to claim 25, Williams does not disclose that the gap extrusion includes a polyamide nylon (PA) material.  
Williams discloses that the gap extrusion may be formed from a wide variety of suitable materials including various plastic or polymeric materials (¶0066).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gap extrusion of Williams include a polyamide nylon material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As to claim 26, Williams does not disclose that the gap extrusion includes a cross-linked polyolefin (XLPO) material.  
Williams discloses that the gap extrusion may be formed from a wide variety of suitable materials including various plastic, polymeric materials, or one or more polyolefins (¶0066).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gap extrusion of Williams include a cross-linked polyolefin material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As to claim 27, Williams discloses a cable 100 (fig. 1) including a gap extrusion 110 positioned within a gap between a plurality of conductor wires, 
the gap extrusion extending lengthwise along a central longitudinal axis, a first axis bisects the gap extrusion along a first dimension of a cross-sectional slice of the gap extrusion, 
the second axis is perpendicular to the first axis, and each of the first axis and the second axis is perpendicular to the central longitudinal axis (figs. 1-3B), 
wherein the cross-sectional slice is non-symmetric about the first axis or the second axis (figs. 1-3B),
wherein the gap extrusion includes a thermoplastic elastomer (TPE) material (¶0066).
	However, Williams does not disclose an electric vehicle supply equipment (EVSE) assembly, comprising: a charger coupler; and a cable connected to the charger coupler and the gap extrusion including a solid structure that completely fills the gap, wherein the cross-sectional slice is symmetric about the other of the first axis or the second axis.
Cantz discloses an electric vehicle supply equipment (EVSE) assembly (¶0115), comprising: a charger coupler 30 (fig. 9); and a cable 10 connected to the charger coupler and including a plurality of conductor wires 12a, 12b.
Glew discloses a solid separator that can have an optional center channel for receiving a cable or for heat dissipation (¶0057; 0170); and a cross-sectional shape is non-symmetric about first axis and symmetric about a second axis (fig. 15, see above).
Williams discloses that the cable can include various types of cable subcomponents (¶0007-0010).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cable of Williams have a charger couple in an electric vehicle supply equipment assembly as similarly taught by Cantz in order to charge an electric vehicle with a cable having a separator that facilities separating cable components and providing a desired overall cross-sectional shape or profile (¶0007-0008).

that conditional language, such as, among other, “can,” “could,” “might,” or “may,” unless specifically stated otherwise, or otherwise understood within the context as used, is generally intended to convey that certain embodiments could include, while other embodiments do not include, certain features, elements, and/or operations. Thus, such conditional language is not generally intended to imply that features, elements, and/or operations are in any way required for one or more embodiments or that one or more embodiments necessarily include logic for deciding, with or without user input or prompting, whether these features, elements, and/or operations are included or are to be performed in any particular embodiment (¶0082).  
Williams discloses that as desired, a separator may additionally include one or more longitudinally extending channels extending through a body portion of the separator and defining one or more internal cavities (¶0009; additionally, see abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gap extrusion of Williams be a completely solid structure as similarly taught by Glew since it is known in the art that the central channel is optionally depending on design needs.
Williams discloses that the shape of the separator may facilitate incorporation of the plurality of cable subcomponents into a cable having a desired overall cross-sectional shape, such as circular cross-sectional shape (¶0007-0008, 0010, 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cross-sectional shape be non-symmetric about the first axis and symmetric about the second axis as similarly taught by Glew since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of In re Dailey, 149 USPQ 47 (CCPA 1976).  


Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive.
The applicant argues that Williams does not disclose that “the gap extrusion includes a thermoplastic elastomer (TPE) material.”  The examiner respectfully disagrees.  Williams clearly discloses that the separator 110 may be formed from a wide variety of suitable plastic materials such as polyvinyl chloride (PVC) or polypropylene (¶0066).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847